Exhibit 10.3

AMENDED AND RESTATED INDEPENDENT CONTRACTOR AGREEMENT

FOR CONSULTING SERVICES

This Independent Contractor Agreement for Consulting Services (the “Agreement”),
dated November 6, 2006 is entered into by and between NANOGEN, INC., a Delaware
corporation (the “Company”) with its principal place of business at 10398
Pacific Center Court, San Diego, CA 92121 and HEINER DREISMANN (“Consultant”).

In consideration of having been retained as a consultant to the Company, and the
compensation Consultant will receive from the Company from time to time,
Consultant hereby agrees as follows:

1. The amount of time Consultant will spend as a Consultant to the Company, the
nature of the services provided, Consultant’s compensation and Consultant’s
social security number are set forth in Exhibit “A”. In rendering such services
to the Company, Consultant will act as an independent contractor and not as an
employee of the Company and will be free to devote to a third person that
portion of Consultant’s time, energy and skill that Consultant has not agreed to
devote to the Company; provided, however, that Consultant will not during the
term hereof provide to any person or entity any services related to the subject
matter or nature of the services to be provided hereunder without the prior
written consent of the Company. The Company or Consultant may terminate this
Agreement at any time upon thirty (30) days’ written notice to the other party,
with or without cause.

2. Consultant understands that nothing in this Agreement is intended to, or
should be construed to, create a partnership, agency, joint venture or
employment relationship between the Company and Consultant. Consultant also
understands that Consultant will not be entitled to any of the benefits which
the Company may make available to its employees, including, but not limited to,
group health or life insurance, profit sharing or retirement benefits.
Consultant also understands that Consultant is not authorized to make any
representation, contract or commitment on behalf of the Company unless
specifically requested or authorized in writing to do so by the Company.
Consultant will file, on a timely basis, all tax returns and payments required
to be filed with, or made to, any federal, state or local tax authority with
respect to the performance of services and receipt of fees under this Agreement.
Consultant is solely responsible for, and must maintain adequate records of,
expenses incurred in the course of performing services under this Agreement. No
part of Consultant’s compensation will be subject to withholding by the Company
for the payment of any social security, federal, state or any other employee
payroll taxes. The Company will regularly report amounts paid to Consultant by
filing Form 1099-MISC with the Internal Revenue Services as required by law.

3. Consultant understands the Company possesses and will continue to possess
valuable information that has been created, discovered or developed, or has
otherwise become known to the Company, including without limitation, information
created, discovered or developed or made known by Consultant (and within the
scope of this Agreement) or to Consultant during the period of or arising out of
Consultants retention as a consultant by the Company, and/or in which property
rights have been assigned or otherwise conveyed to the Company, which
information has commercial value in the business in which the Company is
engaged. All of this information is referred to as “Proprietary Information.” By
way of illustration, but not limitation, Proprietary Information includes trade
secrets, processes, formulae, scientific data and results, data and know-how,
improvements, inventions, techniques, marketing plans, strategies and forecasts.
Proprietary Information also includes information of third parties received by
the Company under obligation of confidentiality.

 



--------------------------------------------------------------------------------

4. All Proprietary Information will be the sole property of the Company and its
assigns, and the Company and its assigns shall be the sole owner of all patents
and other rights in connection therewith. Consultant hereby assigns to the
Company any rights Consultant may have or acquire in all Proprietary
Information. At all times while retained as a Consultant by the Company and at
all times after termination of such retention as a Consultant, Consultant will
keep in confidence and trust all Proprietary Information or anything relating to
it and Consultant will not divulge any Proprietary Information to any third
party or use Proprietary Information in any manner without the written consent
of the Company.

5. Consultant agrees that during the period that Consultant is retained as a
consultant to the Company, Consultant will not, without the Company’s express
prior written consent, engage in an employment or activity (whether as a
consultant, adviser or otherwise) in any business competitive with the Company.

6. All documents, data, records, apparatus, equipment and other physical
property, whether or not pertaining to Proprietary Information, furnished to
Consultant by the Company or produced by Consultant or others in connection with
Consultant’s retention as a consultant will and remain the sole property of the
Company and shall be returned promptly to the Company as and when requested by
the Company. Should the Company not so request, Consultant will in any event
return and deliver all such property upon termination of Consultant’s retention
as a consultant by Consultant or by the Company for any reason and Consultant
will not remove from the Company or retain any such property or any reproduction
of such property upon such termination.

7. Consultant agrees that for a period of two (2) years following termination of
the consulting relationship with the Company, Consultant will not solicit or in
any manner encourage employees of the Company to leave its employ.

8. Consultant will promptly disclose to the Company, or any persons designated
by the Company, all improvements, inventions, formulae, processes, techniques,
know-how and data, whether or not patentable, made or conceived or reduced to
practice or learned by Consultant, either alone or jointly with others, during
the period of retention as a consultant which (a) result from tasks assigned
Consultant by the Company, or (b) are funded by the Company, or (c) result from
use of premises owned, leased or contracted for or by the Company (all said
improvements, inventions, formulae, processes, techniques, know-how and data
shall be collectively hereinafter called “Inventions”). Such disclosure shall
continue for one (1) year after termination of this Agreement with respect to
anything that would be an Invention if made, conceived, reduced to practice or
learned during the term hereof; provided, however, that should this Agreement be
terminated within the one year period commencing with the date of this
Agreement, such disclosure will continue for six (6) months after termination of
this Agreement.

9. Consultant agrees that all Inventions will be the sole property of the
Company and its assigns, and the Company and its assigns will be the sole owner
of all patents and other rights in connection therewith. Consultant hereby
assigns to the Company any rights Consultant may have or acquire in all
Inventions. Consultant further agrees as to all Inventions to assist the Company
in every proper way (but at the Company’s expense) to obtain and from time to
time enforce patents on the Inventions in any and all countries, and to that end
Consultant will execute all documents for use in applying for and obtaining such
patents thereon and enforcing same, as the Company may desire, together with any
assignments thereof to the Company or persons designated by it. Consultant’s
obligation to assist the Company in obtaining and enforcing patents for the
Inventions in any and all countries will continue beyond the termination of
Consultant’s retention as a consultant, but the Company will compensate
Consultant at a reasonable rate commensurate with rates paid by others for
comparable services after such termination for time actually spent by Consultant
at the Company’s request on such assistance. In the event that the Company is
unable for any reason whatsoever to secure Consultant’s signature to any lawful
and necessary document required to apply for or execute any patent application
with respect to an invention(s) (including renewals, extensions, continuations,
divisions or continuations in part thereof), Consultant hereby irrevocably
designates and appoints the Company and its duly authorized officers and agents,
as Consultant’s agents



--------------------------------------------------------------------------------

and attorneys-in-fact to act for and on Consultant’s behalf and instead of
Consultant, to execute and file any such application and to do all other
lawfully permitted acts to further the prosecution and issuance of patents
thereon with the same legal force and effect as if executed by Consultant.

10. Consultant represents that (i) having been retained as a consultant by the
Company and (ii) Consultant’s performance of all the terms of this Agreement
does not and will not breach any agreement to keep in confidence Proprietary
Information acquired by Consultant in confidence or in trust prior to having
been retained as a consultant by the Company. There are no agreements, written
or oral, that convey rights to any research conducted by Consultant at any
academic institution or elsewhere. Consultant has not entered into, and
Consultant agrees that Consultant will not enter into, any agreement whether
written or oral in conflict herewith.

11. Consultant understands as part of the consideration for the offer to be
retained as a consultant extended by the Company and of retention as a
consultant by the Company, that Consultant has not brought and will not bring to
the Company or use in the performance of Consultant’s responsibilities at the
Company any equipment, supplies, facility or trade secret information of any
current or former employer or client which are not generally available to the
public, unless Consultant has obtained written authorization for their
possession and use.

12. Consultant also understands that, in her retention as a consultant with the
Company, Consultant is not to breach any obligation of confidentiality that
Consultant has to others, and Consultant agrees that Consultant will fulfill all
such obligations during her retention as a consultant with the Company.

13. Consultant agrees that in addition to any other rights and remedies
available to the Company for any breach by Consultant of Consultant’s
obligations under this Agreement, the Company will be entitled to enforcement of
its obligations thereunder by court injunction.

14. If any provision of this Agreement will be declared invalid, illegal or
unenforceable, such provision will be severed and all remaining provisions will
continue in full force and effect.

15. This Agreement will be effective as of the first day of Consultant’s
retention as a consultant by the Company.

16. The term “Company”, as used herein, will include any subsidiary or affiliate
of Nanogen.

17. Any dispute arising out of or relating to this Agreement, or the breach or
determination or validity thereof (including the determination of the
interpretation or scope of this agreement to arbitrate), shall be resolved first
by mediation pursuant to the Employment Mediation Rules of the American
Arbitration Association. If mediation is not successful, then the dispute shall
be resolved by a single neutral arbitrator in binding arbitration administered
by the American Arbitration Association under its Rules for the Resolution of
Employment Disputes. The arbitration shall take place in San Diego, California
and judgment upon the award rendered by the arbitrator may be entered by any
court having jurisdiction thereof. The Company shall bear the costs of
arbitration if Consultant prevails. If the Company prevails, Consultant shall
pay half the costs of the arbitration or $500.00 whichever is less. Each party
shall pay the fees of that party’s own attorneys, unless the arbitrator orders
otherwise, pursuant to applicable law.

18. Consultant understands that Consultant may not assign any right or delegate
any obligation hereunder without the Company’s written consent and any purported
assignment or delegation by Consultant without the Company’s written consent
will be void. This Agreement will be binding upon Consultant, and Consultant’s
heirs, executors, successors, assigns and administrators and will inure to the
benefit of the Company, its successor and assigns.



--------------------------------------------------------------------------------

19. This Agreement will be governed by and construed in accordance with the laws
of the State of California as if this Agreement was to be performed entirely
within California by residents of such state, and without reference to
principles of conflicts of laws.

 



--------------------------------------------------------------------------------

20. This Agreement is the final, complete and exclusive agreement between the
Company and Consultant with respect to the subject matter hereof and supersedes
and merges all prior discussions between the parties hereto.

 

CONSULTANT

    By:   /s/ Heiner Dreismann       Name: HEINER DREISMANN       Date:
November 6, 2006

 

ACCEPTED AND AGREED TO:     NANOGEN, INC.     By:   /s/ David Ludvigson        

DAVID LUDVIGSON

President and COO

      Date: November 8, 2006



--------------------------------------------------------------------------------

EXHIBIT “A”

Consulting Duties:

 

  •   Consultant shall consult with and provide the following technical
consulting services to the Company (the “Project”) as designated by the
Company’s CEO, Howard Birndorf and as agreed to by Consultant:

 

  •   General consulting on molecular diagnostics products and markets

Time:

 

  •   Consultant will perform the work on either Consultant’s or the Company’s
premises or at another location and time agreed to by the Company and
Consultant.

 

  •   Consultant and the Company estimate that Consultant will spend
approximately one year to complete the Project. At that time if needed there can
be an option to renew.

Compensation:

Consultant will be paid a fee of $10,000 a month for work performed on the
Project for the month of October, 2006, then $5,000 a month thereafter. The
Company will pay Consultant by check on a monthly basis based on invoices from
the Consultant and within thirty (30) days of receipt of such invoices.
Consultant will maintain adequate records reflecting on an hourly basis the time
worked on the Project and furnish such records, as requested by the Company. The
Company will provide for reasonable travel and room and board expenses for
Consultant for any work that must be performed at the Company in accordance with
the Company’s standard reimbursement policies. The maximum amount of
compensation that may be charged to the company by Consultant under this
Agreement, not including properly documented expenses, without receiving the
written approval of Nanogen is $60,000.00.

Consultant’s Social Security Number:

Consultant’s tax ID number is:

Project Expense Account No.:

Project Purchase Order No.:

 